Dismissed and Memorandum Opinion filed February 26, 2004








Dismissed and Memorandum Opinion filed February 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00117-CR
____________
 
EDGAR
ALEXANDER HERRERA, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
262nd District Court
Harris County,
Texas
Trial Court Cause No. 423,135
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty on July 16, 1985, appellant was
convicted of the offense of driving while intoxicated and sentenced to five
years probation and a $600 fine.  On May
17, 1988, appellant=s probation was revoked and he was sentenced to two years in
the Texas Department of Criminal JusticeBInstitutional Division.  On December 22, 2003, appellant filed a
request for the transcript of the hearings in the 1985 conviction.  The district clerk denied appellant=s request on December 30, 2003.  On February 5, 2004, appellant filed a notice
of appeal challenging the district clerk=s denial of his request.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.  The district clerk=s denial of appellant=s request for a transcript is not an
appealable order.  With no appealable
order, we have no jurisdiction.  See
Tex. R. App. P. 25.2.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).